PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,709,784
Issue Date: 14 July 2020
Application No. 14/124,619
Filing or 371(c) Date: 24 Aug 2015
Attorney Docket No. 097014-0501
:
:
:
:	DECISION ON PETITION
:
:
:


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705(b) on September 14, 2020, which requests the United States Patent and Trademark Office (“USPTO”) adjust the PTA from five hundred ninety-three (593) days to eight hundred ninety-five (895) days.   The USPTO’s redetermination of the PTA indicates the correct PTA is 931 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the applicants’ request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The patent issued with a PTA determination of 593 days on July 14, 2020.  The instant request seeking an adjustment of 895 days was filed on September 14, 2020.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 733
 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 935 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 11 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
1064 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 593 days (733 days of A Delay + 935 days of B Delay + 0 days of C Delay - 11 days of Overlap – 1064 days of Applicant Delay).

The Request asserts the Office improperly calculated the period of Applicant Delay.  The Request asserts an 88 reduction under 37 CFR 1.704(b), not a 359 day period of reduction, is warranted in connection with the filing of a Request for Continued Examination (“RCE”) on February 22, 2019, which was filed in response to a final Office action, mailed August 24, 2018. While petitioner does not present an explicit argument in the text of the petition against a 92 day period of reduction under 37 CFR 1.704(b) in connection with the filing of a Notice of Appeal on November 30, 2017 after a final Office action was mailed on May 30, 2017, the Foley Patent Term Adjustment Calculation System lists a 61 day period of reduction under 37 CFR 1.704(b) in connection with the filing of a October 30, 2017 reply instead of the 92 day period of reduction.  The Request asserts the period of Applicant Delay is 762 days (497 + 74 + 61 + 88 + 42).

The Request argues the PTA is 895 days (733 days of A Delay + 935 day of B Delay + 0 days of C Delay - 11 days of Overlap - 762 days of Applicant Delay).

The Office concurs that an 88 day period of reduction, not a 359 day period of reduction, under 37 CFR 1.704(b) is warranted in connection with the filing of a RCE on February 22, 2019 in response to a final Office action, mailed August 24, 2018. The Office concurs that a 61 day period under 37 CFR 1.704(b) is warranted in connection with the filing of the October 30, 2017 reply in response to a final Office action mailed on May 30, 2017. A 92 day period of reduction under 37 CFR 1.704(b) in connection with the filing of a Notice of Appeal on November 30, 2017 is not warranted.  

An audit of PTA calculations has revealed another change to the period of Applicant Delay that must be entered. A 6 day period of reduction , not a 42 day period of reduction, under 37 CFR 1.704(c)(10) is warranted in connection with the filing of a request for corrected filing receipt and a supplemental Application Data Sheet (“ADS”) on June 3, 2020, after the mailing of a Notice of Allowance on March 5, 2020. The Office finds the period of Applicant Delay is 726 days (497 + 74 + 61 + 88 + 6). Therefore, the correct PTA is 931 days (733 days of A Delay + 935 day of B Delay + 0 days of C Delay - 11 days of Overlap - 726 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 733 days. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 733 days.


B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 935 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 935 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days. 

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 11 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 11 days.

Applicant Delay

The Request disputes the Office’s prior determination the period of Applicant Delay is 1064 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 726 days.

The Request asserts an 88 period of reduction, not a 359 day period of reduction, under 37 CFR 1.704(b) is warranted in connection with the filing of a Request for Continued Examination (“RCE”) on February 22, 2019 filed in response to a final Office action, mailed August 24, 2018.

The Office concurs. A final Office action was mailed on August 24, 2018. On February 22, 2019, applicant filed a RCE. Pursuant to 37 CFR 1.704(b), the 88 day period of reduction begins on November 27, 2018 and ends of February 22, 2019. November 27, 2018 is the beginning of the calculation because the three month due date fell on Saturday, November 24, 2018. The due date shifted to the first business day after the weekend, November 26, 2018. The 359 day period of reduction has been removed and an 88 day period of reduction has been entered.

While petitioner does not present an explicit argument in the text of the petition against a 92 day period of reduction under 37 CFR 1.704(b) in connection with the filing of a Notice of Appeal on November 30, 2017 after a final Office action was mailed on May 30, 2017, the Foley Patent Term Adjustment Calculation System lists a 61 day period of reduction under 37 CFR 1.704(b) in connection with the filing of a October 30, 2017 reply, instead of the 92 day period of reduction.  

The Office concurs that a 61 day period of reduction, not a 92 day period of reduction, is warranted under 37 CFR 1.704(b) for the filing of a reply on October 30, 2017 to a final Office action, mailed May 30, 2017. The Office reopened prosecution on January 26, 2018 based on the contents of the October 30, 2017 filing.  The October 30, 2017 reply, not the November 30, 2017 Notice of Appeal, is the § 1.704(b) response that stops the clock and is used for purposes of calculating Applicant Delay.  A 61 day period of reduction is warranted under 37 CFR 1.704(b), beginning on August 31, 2017 and ending on October 30, 2017. A 61 day period of reduction has been entered, and the 92 day period of reduction has been removed. 

Finally, a 6 day, not a 42 day, period of reduction pursuant to 37 CFR 1.704(c)(10) is warranted in connection with the filing of a request for corrected filing receipt and a supplemental Application Data Sheet (“ADS”) on June 3, 2020, after the mailing of a Notice of Allowance on March 5, 2020. 

37 CFR 1.704(c) provides:

Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: 

(10) 	Submission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with §1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in  §1.703 shall be reduced by the lesser of:

(i)  	The number of days, if any, beginning on the date the amendment under  §1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper;
 		or

(ii) 	Four months;


On March 5, 2020, the Office mailed a Notice of Allowance. On June 3, 2020, applicant filed a request for corrected filing receipt and an ADS, making changes to Inventor Feng’s residence and mailing address, and attempting to change applicant information.  On June 8, 2020, the Office mailed a filing receipt making the desired changes to Inventor Feng’s information and a Response to Request for Corrected Filing Receipt, in response to the request to make changes to the applicant information. Pursuant to § 1.704(c)(10), any patent term adjustment in this application is subject to a period of reduction of 6 days for Applicant Delay for the period beginning on June 3, 2020, the date the request for corrected filing receipt and ADS were filed, and ending on June 8, 2020,  the date the Office mailed correspondence in response. The 42 day period of reduction has been removed, and a 6 day period of reduction has been entered.

The period of Applicant Delay is 726 days (497 + 74 + 61 + 88 + 6). 


Conclusion 

The Request asserts the correct PTA is 895 days (733 days of A Delay + 935 days of B Delay + 0 days of C Delay - 11 days of Overlap - 762 days of Applicant Delay).

As previously discussed, the period of Applicant Delay is 726 days.

Therefore, the correct PTA is 931 days (733 days of A Delay + 935 days of B Delay + 0 days of C Delay – 11 days of Overlap – 726 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentees disagree with the Office’s determination the correct PTA is 931 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to nine hundred thirty-one (931) days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Draft Certificate of Correction

	



    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.